             Case 2:21-cv-00531-APG-NJK Document 8 Filed 08/20/21 Page 1 of 1




 1
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5
                                          DISTRICT OF NEVADA
 6
 7    JAMES COHAN,
                                                                Case No.: 2:21-cv-00531-APG-NJK
 8            Plaintiff(s),
                                                                              ORDER
 9    v.
                                                                           [Docket No. 5]
10    JOHN SMITH, et al.,
11            Defendants.
12
             Pending before the Court is Plaintiff’s application for leave to proceed in forma pauperis.
13
     Docket No. 5. Plaintiff failed to respond to Question 5; therefore, his application is incomplete.
14
     See id. at 2. Accordingly, the Court DENIES Plaintiff’s application for leave to proceed in forma
15
     pauperis without prejudice. Plaintiff will be granted an opportunity to cure the deficiencies of his
16
     application to proceed in forma pauperis or, in the alternative, pay the full filing fee for this action.
17
     If Plaintiff chooses to file a new application to proceed in forma pauperis, Plaintiff must file a
18
     complete, accurate application responding to every question provided on the application.
19
             No later than September 21, 2021, Plaintiff shall either make the necessary arrangements
20
     to pay the filing fee, accompanied by a copy of this order, or file a signed and dated, accurate
21
     application to proceed in forma pauperis. The Clerk of the Court shall send Plaintiff a blank
22
     application form. Failure to timely comply with this order may result in a recommendation
23
     to the District Judge that this case be dismissed without prejudice.
24
             IT IS SO ORDERED.
25
             Dated: August 20, 2021
26
                                                                     ______________________________
27                                                                   Nancy J. Koppe
                                                                     United States Magistrate Judge
28

                                                        1
